In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00203-CV
      ___________________________

     BRADLEY HULSTEIN, Appellant

                       V.

      DAVID VANINGEN, Appellee


 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2021-01861-JP


 Before Walker, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On August 30, 2021, we notified appellant Bradley Hulstein that the trial-court

clerk responsible for preparing the record in this appeal had informed us that he had

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2).    We warned that we would dismiss the appeal for want of

prosecution unless Hulstein arranged to pay for the clerk’s record and provided us

with proof of payment within ten days. See Tex. R. App. P. 37.3(b), 44.3.

       Because Hulstein has not made payment arrangements for the clerk’s record,

we dismiss his appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b),

43.2(f).

       Hulstein must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: October 7, 2021




                                           2